DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,221,217. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the invention set forth in the instant application appears to be sufficiently encompassed by the scope of the invention set forth in said patent. For instance, claim 1 of the instant application is directed to a gaming system in which credit is established via a credit input mechanism, a display displays a plurality of reels and a controller randomly selects a symbol from a plurality of symbols to show in a display position of the reels, wherein each symbol has the same probability of being shown in any one of the display positions. Similarly, claim 1 of said patent is directed to a gaming system in which symbols are selected for display positions for reels, such that “wherein the player symbol selector is arranged so that each one of different player symbols of each reel has the same probability to be displayed at any one of the display positions associated with that reel wherein each reel has a plurality of stops and wherein each stop is associated with a range of numbers defining the weighted stopping probability, the player symbol selector comprising a random number generator configured to randomly select a number of the ranges of numbers and thereby select player symbol for display in the respective groups of display positions” which appears to encompass the scope of claim 1 of the instant application. Similarly comparisons with respect to scope of one or more dependent claims and each of the other independent claims of the instant application relative to said patent are readily ascertained.
Additionally, scope substantially equivalent to the scope of claim 1of the instant application is similarly set forth in the inventions as claimed in U.S. Patent Numbers 9,367,999, 10,282,937, and 10,984,628. Accordingly, for at least the same reasons detailed above, claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,367,999, claims 1-20 of U.S. Patent No. 10,282,937, and claims 1-20 of U.S. Patent No. 10,984,628, albeit the claims at issue not being identical, rather they fail to patentably distinct from each other.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine or a process, which are statutory categories of invention.

Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Independent claims 1, 8, & 15 recite:
1. 	A gaming system, comprising: a credit input mechanism configured to receive credit input associated with a monetary value for establishing a credit balance; a display configured to show a plurality of reels, each reel being associated with a plurality of display positions; and a controller configured to select a symbol from a plurality of symbols to show in a display position of the plurality of display positions, wherein each symbol has the same probability of being shown in any one of the display positions.
8. 	A gaming device, comprising: a credit input mechanism configured to receive credit input associated with a monetary value for establishing a credit balance; a display area configured to show a display matrix of n display columns and m display rows, a display position being defined as an intersection of a display column and a display row; and a controller configured to select a first symbol from a plurality of symbols for display in a first display position of a first display column of the display area.
15. 	A method of playing a game on a gaming machine having a credit input mechanism configured to receive credit input associated with a monetary value for establishing a credit balance, the method comprising: receiving a wager via a wagering apparatus of the gaming machine; selecting, via a controller of the gaming machine, a symbol from a plurality of symbols to display in a display position of a reel shown in a display of the gaming machine, each symbol of the plurality of symbols having the same probability of being shown in any one of a plurality of display positions of the reel; and displaying the symbol in the display position of the display.
The limitations in each of claims 1, 8, & 15 recite an abstract idea included in the groupings of mental processes and/or method of organizing human activity, connected to technology only through following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
Therefore, the claim limitations include functions/limitations that constitute implementing fundamental economic practices (e.g. credits associated with game outcomes) and/or a set of game rules, such as including functions related to the playing of a game as underlined in each respective independent claim above.  These sets of rules and fundamental economic practices are interpreted as at least certain methods of organized human activity insomuch as the claim limitations are directed to performing or following the set of rules or instructions concerning a game and include a fundamental economic principle or practice while only generically connected to interaction with a computer utilizing non-special purpose generic computing elements as set forth in the claims.
Regarding dependent claims 2-7, 9-14, & 16-20:
Each claim is dependent either directly or indirectly from at least one of the independent claims identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claims further describe additional aspects of the abstract idea, i.e. additional aspects to the mental processes and/or certain methods of organizing human activity. For example, the dependent claims merely provide additional game rules to be followed, without anything more significant to establish eligibility under 35 U.S.C. 101. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 

-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Claims 1-20 clearly do not improve the functioning of a computer, as they only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine (a random number generator alone does not set forth a special purpose machine as generic computing elements are well established to include random number generators). The claims do not apply or use the judicial exception in a meaningful way. The claimed invention does not suggest improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05 (a)).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.


Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “control circuit”, “memory”, and “units” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computer implemented game is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components are silent in regards to clearly indicating how a computer aids the device, method, and medium, the extent to which a computer to the performance of the device. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
In addition, a computer memory, a control circuit, displays, and units are well known conventional devices used to electronically implement a wagering game as evidence by US 2003/0050111. US 2003/0050111 discloses that conventional gaming machine comprises a controller with a memory, a random number generator, credit means, and a processor to control the overall operation of the gaming machine. The conventional gaming machine is programmed to display images of a game (¶ 2).
The dependent claims  do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 8, 9, 15, & 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nagao (U.S. Patent No. 5,423,539).
Claims 1, 8, & 15: Nagao discloses a gaming system comprising: 
a credit input mechanism configured to receive credit input associated with a monetary value for establishing a credit balance (figure 2[coin slot 1], wherein a player inserts coins as credit input of a monetary value to establish a credit balance); 
a display configured to show a plurality of reels, each reel being associated with a plurality of display positions (figure 2[reels 5, 6, 7], where the reels have symbols thereon, such as illustrated in figure 1, and are associated with display positions such as windows 8, 9, 10 of figure 2); and 
a controller configured to select a symbol from a plurality of symbols to show in a display position of the plurality of display positions, wherein each symbol has the same probability of being shown in any one of the display positions (figures 1-4, column 1, lines 21-35, column 3, lines 4-45, wherein in a broadest reasonable interpretation, Nagao discloses established conventional slot machines utilizes reels such as those of figure 1, which correlate a number of symbols to a number of reel stops, such that when a game is to be played, a random number generator randomly selects one of the number of reel stops, such that in at least one interpretation, each symbol from a plurality of symbols of a reel to be shown in the associated display positions of the plurality of display positions associated with that reel has the same probability of being shown in any one of the display positions, such as reel 1 of figure 1 has 16 stop positions and thus a 1/16th chance that any symbol thereon is displayed in any one of the display positions based on the random number generator selecting a reel stop position for at least the center line 1 of figure 2).

Regarding claim 15, Nagao discloses the method as claimed performed by the gaming system or device detailed above, the method including receiving a wager, selecting a symbol from the plurality of symbols to display in a display position of a reel shown in a display of the gaming machine, each symbol of the plurality of symbols having the same probability of being shown in any one of the plurality of display positions of the reel, and displaying the symbol in the position (see discussion of claim 1).
Claims 2, 9, & 16: As detailed above, Nagao discloses selecting a random number and selecting the symbol based on the random number based on the correlation between the stop position randomly selected in accordance with the random number and the associated symbol as depicted in figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-7, 10-14, & 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagao, as applied to claims 1, 2, 8, 9, 15, & 16, where applicable, in view of Keane (U.S. Patent No. 4,858,932).
Claims 3-7, 10-14, & 17-20: Nagao discloses the invention substantially as claimed except for explicitly disclosing: 
wherein the symbol is associated with a range of numbers, and the controller is configured to select the symbol from the plurality of symbols based on the random number and the range of numbers associated with the symbol;
wherein the range of numbers comprises a consecutive range of numbers.

wherein the controller is configured to select the random number from within the larger range of consecutive numbers, and to select the symbol associated with the range of consecutive numbers that includes the random number; and 
wherein the display position comprises the first display position, the symbol comprises a first symbol, and the display is configured to show the first symbol at the first display position of a reel, and show a second symbol at a second display position of the reel, the second symbol being determined based on the range of consecutive numbers that included the random number.
Regardless of the deficiency, Keane discloses an invention in which probabilities are assigned based upon the desirability of the resultant reel stopping mechanics, such that each reel stop position can be assigned a range of numbers from a larger range of numbers, such that when the random number generator is utilized, a corresponding reel stop position is determined, in the same manner as Nagao, with variability allowed with the probability of how often various reel stops are selected (figure 5 and column 3, line 32 – column 4, line 12).  Keane explicitly teaches that the division or distribution of the range of numbers and thereby the probability that each stop position will be selected is based on a “desired probability”, as such is a matter of choice, design, or the like to a person having ordinary skill in the art. The Examiner positions, that a person having ordinary skill in the art would have been motivated to modify Nagao with the teachings of Keane to provide flexibility within the probabilities assigned to each stop position, such that in doing so, would have necessarily made obvious utilizing the Keane teachings for the same even distribution of probability to each stop position associated with a reel as Nagao teaches. Accordingly, based on the desirability of maintaining an equal chance that each stop position is selected, based on the type of game being envisioned, a person having ordinary skill in the art would have found it an obvious implementation of the Keane teachings within Nagao to have modified associating stop positions with a single random number to incorporating ranges of numbers, such as 0.0000 to 1.000 as taught by Keane, in an even distribution. Such a combination would thereby make obvious:
wherein the symbol is associated with a range of numbers, and the controller is configured to select the symbol from the plurality of symbols based on the random number and the range of numbers associated with the symbol (i.e. the combination of Nagao & Keane would result in a range of numbers, such as 0.00 to 0.05 being associated with a symbol of a reel, where the controller selects the corresponding symbol based on a random number selection falling between 0.00 to 0.05);

wherein the range of consecutive numbers falls within a larger range of consecutive numbers associated with the plurality of symbols (0.00 to 0.05 in the example above is interpreted as a range of consecutive numbers that falls within the larger range of consecutive numbers comprising 0.0000 to 1.000 associated with the plurality of symbols or stop positions on the reel);
wherein the controller is configured to select the random number from within the larger range of consecutive numbers, and to select the symbol associated with the range of consecutive numbers that includes the random number (i.e. the random number generator is controlled to select a random number within the larger range or 0.0000 to 1.0000, and thereafter determine which range of numbers associated with an individual symbol or stop position of a smaller range within the larger range is ultimately selected); and 
wherein the display position comprises the first display position, the symbol comprises a first symbol, and the display is configured to show the first symbol at the first display position of a reel, and show a second symbol at a second display position of the reel, the second symbol being determined based on the range of consecutive numbers that included the random number (i.e. as discussed above with respect to selecting a stop position for the center line 1 within Nagao, upon the random number generator selecting the stop position for that position, the symbol associated therewith is interpreted as the second symbol for a second display position which has been determined based on the random number generator, whereas the symbol above or below on the reel strip is interpreted as the first symbol in a first display position that is positioned solely based on the selection of the second symbol for the second display position).
Therefore, for at least the reasons discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Nagao with the teachings of Keane in order to allow a skilled artisan to provide the game play of Nagao in variations based on a desired probability distribution of the selection of symbols or stop positions for respective reels, which incorporates both even distributions, thereby enabling each symbol of a reel to have an equal probability of being selected for any display position within the display positions associated with the reel, and variations thereof that include uneven distributions, such as at least the example of Keane as depicted in figure 5 or Table 1 in column 3).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715